Citation Nr: 1442694	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-43 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to September 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for her claim, in April 2014 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is in the claims file, so of record.

Unfortunately, this claim requires further development before being decided on appeal, so the Board is remanding it to the agency of original jurisdiction (AOJ).


REMAND

Additional development is necessary to fully and fairly adjudicate this claim.  The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The Veteran last underwent a relevant VA psychiatric evaluation concerning her service-connected PTSD in October 2008, so some 6 years ago.  During her April 2014 hearing before the Board, she indicated this disability had worsened considerably, including since that prior examination.  So to afford proper consideration of this claim, and given the amount of time since that examination and suggestion of her worsening mental health, reexamination is needed reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA psychiatric examination to reassess the severity of the Veteran's PTSD.  All symptoms and manifestations of this service-connected disability must be indicated and discussed in terms of the effect on her social and occupational functioning.  Also to this end, a Global Assessment of Functioning (GAF) score should be provided and the extent of the GAF score attributable to the service-connected PTSD explained.  In the event the examiner determines the Veteran also suffers from psychiatric disorders other than PTSD, then the examiner should attempt to distinguish between the symptoms attributable to the service-connected PTSD and those attributable to other mental health disorders.  The impact of the Veteran's PTSD on her employability should be discussed, as well.

To facilitate providing this necessary information and as part of the examination, the examiner should review the relevant records in the claims file.  The examination report should indicate whether the file was reviewed.  It is most important, however, that the examiner provide explanatory rationale for all of his/her opinions, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim for a higher rating for the PTSD in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



